Citation Nr: 1636639	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  10-24 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of prostate cancer.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that decreased the Veteran's rating for prostate cancer, status post radical prostatectomy, from 100 percent to 20 percent.  Thereafter, in February 2014, the Board found that the rating reduction from 100 percent disabling to 20 percent disabling was proper as of September 1, 2008.  The Board also inferred a claim for a rating in excess of 20 percent for residuals of prostate cancer since September 1, 2008, and remanded that matter for additional development along with the TDIU issue currently on appeal.  

As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim for an increased rating for residuals of prostate cancer and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issue of entitlement to a TDIU is in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the entire appeal period, i.e., since September 1, 2008, the Veteran's service-connected residuals of prostate cancer have not been manifested by urinary leakage or incontinence requiring absorbent materials that must be changed two to four times per day; urinary frequency with a daytime voiding interval less than one hour or awakening to void five or more times per night; obstructed voiding; urinary tract infections; or renal dysfunction.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for prostate cancer residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2014 letter advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  Thereafter, such claim was address in the October 2014 SSOC.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records and Social Security Administration records have been obtained and considered.  Pursuant to the February 2014 remand, in a March 2014 letter, the Veteran was asked to identify any additional, outstanding records that have not been requested or obtained.  However, he did not identify any such records.  Therefore, the Board finds that VA's duty to assist has been satisfied in this regard.

The Veteran was afforded a VA examination in August 2014 pursuant to the February 2014 Board remand.  Neither the Veteran nor his representative has alleged that the examination is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected residuals of prostate cancer as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  The Board further notes that the Veteran has not alleged that his residuals of prostate cancer have worsened in severity since the VA examination.  Rather, he argues that the evidence reveals that the residuals of his prostate cancer are more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the February 2014 remand directives by obtaining outstanding VA treatment records dating since September 2007, requesting that the Veteran identify any outstanding treatment records in the March 2014 letter, and obtaining a VA examination in August 2014, as applicable to the instant claim, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran asserts that his residuals of prostate cancer warrant a rating higher than 20 percent due to his reports of incontinence and his use of absorbent materials.
 
Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's residuals of prostate cancer are rated under the criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7528.  For malignant neoplasms of the genitourinary system, a 100 percent rating is assigned.  Following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, residuals of prostate cancer are rated as voiding dysfunction or renal dysfunction, whichever is predominant.

As noted previously, in February 2014, the Board found that the Veteran's rating for prostate cancer, status post radical prostatectomy, initially rated as totally disabling, was appropriately reduced to 20 percent disabling, effective September 1, 2008.  Based on the fact that the increased rating claim decided herein was inferred, rather than filed, and that a final Board decision previously determined that the reduction to 20 percent, as of September 1, 2008, was proper, the issue before the Board is entitlement to a rating in excess of 20 percent since September 1, 2008.

In the instant case, as will be discussed herein, there is no renal dysfunction shown and, therefore, the Veteran's prostate residuals are rated as a voiding dysfunction.  The Board also notes that there is no evidence of urinary tract infections.  Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 20 percent rating is assigned when the wearing of absorbent materials that must be changed less than two times per day is required; a 40 percent rating is assigned when the wearing of absorbent materials that must be changed two to four times per day is required; and a 60 percent rating is assigned when the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day is required. 

Urinary frequency is rated 10 percent with daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating is assigned for a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating is assigned for a daytime voiding interval less than one hour, or; awakening to void five or more times per night. 

For obstructed voiding, a 30 percent rating requires urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post void residuals greater than 150 cc, uroflowmetry showing markedly diminished peak flow rate (less than 10 cc/second), recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilatation every two to three months.  A 0 percent rating is assigned for obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.

While receiving VA treatment in December 2008, the Veteran denied frequent urination, urgent urination, dysuria (painful or difficult urination), or hematuria (blood in urine).  At that time, the Veteran's urinalysis was clear.  He was advised to practice Kegel exercises and to stop taking fluids by 6:00 P.M. to avoid nocturia (the need to wake to pass urine at night).

One month later in January 2009, the Veteran denied any problems urinating, but reported experiencing urinary incontinence.  In this regard, the VA clinician noted that the Veteran told "a very confusing, contradictory story about his urinary incontinence.  At first, he [said] he leak[ed] constantly, [had] no control, and [wore] at least six diapers a day."  The Veteran then apparently provided a letter from his wife who reported that the Veteran occasionally "leak[ed] a little bit on the way to the bathroom."  Notably, the examiner documented that the Veteran was not wearing any absorbent material at the time of the examination and that his underwear was dry.  The Veteran was prescribed pull-ups.

When seen for VA treatment in May 2009, the Veteran denied dysuria and hematuria, but endorsed urinary leakage and lower urinary tract symptoms.  Notably, there was no indication of a urinary tract infection as the Veteran's urinalysis was clear.  The Veteran was again urged to practice Kegel exercises and advised to stop drinking by 6:00 P.M.  

An August 2009 treatment record indicates that a June 2009 urodynamic study revealed that the Veteran had an overactive bladder (OAB).  The Veteran was prescribed a medication to treat his OAB and was advised to limit his nighttime fluid intake.  Thereafter, in February 2010, the Veteran reported that a prescription provided in June 2009 had not improved his OAB symptoms.  He further endorsed intermittent scrotal pain and pain that started without warning.  The clinician considered the use of a different medication and discussed Kegel exercises with the Veteran.

In his June 2010 substantive appeal related to the reduction claim decided by the Board in February 2014, the Veteran reported using seven absorbent pads a day.

Pursuant to the February 2014 remand, the Veteran was afforded a VA prostate cancer examination in August 2014.  At that time, the Veteran reported that he had been "dripping a lot[,]" and that he had stopped taking his medication for the condition due to the expense.  The Veteran further reported that he used absorbent materials if he had to go somewhere, like the previous day when he had worn one to church.  The Veteran was not using any absorbent material on the day of the examination.  Regarding urinary frequency, the Veteran reported going about three times a day, sleeping through the night, and waking with a full bladder.  The examiner reviewed of the Veteran's treatment records and noted that his prostate cancer continued to be in remission.  It was further noted that the Veteran occasionally used absorbent material for bladder leakage, but that an appliance was not used and the Veteran did not experience increased urinary frequency.  

Regarding possible obstruction, the examiner noted the Veteran's reports that he experienced stop-and-go urination.  The examiner found that there was no history of recurrent or symptomatic urinary tract or kidney infections.  Aside from the Veteran's erectile dysfunction, which has already been service-connected, the examiner found that there were no other residuals or complications from the Veteran's treatment for prostate cancer, nor was there any indication of renal dysfunction.  

Regarding the Veteran's surgical scar, the examiner stated that it was not painful or unstable and did not cover an area greater than 39 square cm.  

Importantly, the examiner reviewed medical literature as well as the Veteran's medical records, and examined him, and specifically found that his OAB was less likely than not caused by the Veteran's prostate cancer status post radical prostatectomy.  In support thereof, the examiner noted that an urodynamic evaluation showed that the Veteran had uninhibited bladder contractions.  The examiner further noted that, while obstruction can contribute to an OAB, the Veteran did not have it and was able to control his OAB since January 2014.  Finally, the examiner noted that the Veteran had multiple potential etiologies for an OAB, to include substance abuse.  There is no medical opinion of record to the contrary.

The Board finds that the medical evidence of record does not suggest that the Veteran had to use an appliance, wear absorbent materials that needed to be changed two or more times per day, wake five or more times a night to void, or that he had daytime voiding intervals less than one hour.  In this regard, while the Veteran reported "dripping[,]" his underwear were noted to be dry by VA clinicians and he was never observed to be wearing absorbent materials.  Additionally, in the letter from the Veteran's wife provided to the January 2009 clinician, she only reported that the Veteran occasionally leaked a little bit on the way to the bathroom.  Likewise, the Veteran only endorsed occasionally using absorbent materials at the time of the 2014 examination.  

Furthermore, there is no evidence that the Veteran's daytime voiding interval was less than one hour or that he awoke during the night to void.  There is also no evidence of obstructed voiding.  Moreover, while the Veteran was diagnosed with OAB during the appeal period, the 2014 examiner found that the condition was not related to the Veteran's service-connected prostate cancer residuals.  In fact, the Veteran reported at the August 2014 examination that, despite not taking his OAB medication in several months, he was only voiding three times in a 24-hour period.  

In short, the medical evidence shows that, since September 1, 2008, the Veteran has not been required to change absorbent materials at least two times per day; his daytime voiding interval has not been less than one hour, nor does he awaken to void five or more times per night; and he has not had a diagnosis of obstructed voiding. Therefore, the Board finds that since September 1, 2008, a rating in excess of 20 percent for residuals of prostate cancer is not warranted. 

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his prostate cancer residuals, and notes that he is competent to describe certain symptoms associated with such disability.  As noted, in his June 2010 substantive appeal the Veteran contended that he is required to change his absorbent material seven times each day.  While he is competent to describe such symptomatology, the Board finds such report to be not credible as his complaints are inconsistent with VA treatment records and the August 2014 VA examination report that show that the Veteran had minimal incontinence.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care"). 

The Board has also considered whether a separate rating may be warranted for the Veteran's surgical scar.  In this regard, it is important to note that, on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54, 708 (Sept. 23, 2008).  The amendments are only effective for claims filed on or after October 23, 2008.  As the Veteran's claim for an increased rating is being processed from September 1, 2008, and he has not requested consideration under the amended diagnostic criteria, only the previous regulations are applicable to this claim.  

Under DC 7802, scars, other than head, face or neck that are superficial and that do not cause limited motion with an area or areas of 144 square inches (929 square cm) or greater, warrant a 10 percent rating.  Note (1) for that code indicates that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk will be separately rated and combined in accordance with 4.25 of this Part.  Note (2) for that code indicates that a superficial scar is one not associated with underlying soft tissue damage.  Id. 

The Veteran's scar was noted to be less than 39 square centimeters at the time of the August 2014 examination.  Thus, the Board finds that a compensable rating is not warranted under the ratings for scars that were in place prior to October 23, 2008, because the Veteran's scar covered far less than 929 square cm.  DCs 7801, 7803, 7804, and 7805 are inapplicable as the Veteran's scar was noted to be superficial, stable, nonpainful, and there is no medical or lay evidence of record suggesting limitation of the Veteran's body caused by his scars.  As such, a compensable rating is also not warranted under the rating criteria for scars.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected prostate cancer residuals; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected prostate cancer residuals with the established criteria found in the rating schedule.  In this regard, the Board finds that the Veteran's symptomatology associated with his prostate cancer residuals is fully addressed by the rating criteria.  Specifically, such disability is manifested by occasional urinary incontinence and frequency, which are contemplated by the rating criteria.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected prostate cancer residuals.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for prostate cancer residuals.  Therefore, the benefit of the doubt doctrine does not apply in the instant appeal and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.  


ORDER

A rating in excess of 20 percent for prostate cancer residuals is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for a TDIU so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, supra.

Specifically, in February 2014, the Board remanded the issue of entitlement to a TDIU and requested the Veteran be provided a notice letter as well as a VA examination(s) and opinion(s) to specifically address whether the Veteran's service-connected disabilities, either singly or taken together, rendered him unable to secure or follow a substantially gainful occupation.  In March 2014, the Veteran submitted an incomplete application for a TDIU.  Thereafter, in August 2014, a VA examiner provided an opinion as to the impact of the Veteran's service-connected anxiety disorder on his ability to work and another examiner opined as to the impact of the Veteran's service-connected diabetes mellitus on his ability to work.  Additionally, in conjunction with the August 2014 VA prostate examination detailed above, the examiner opined that the Veteran's residuals of prostate cancer, which the Board notes includes erectile dysfunction, did not impact his ability to work.  

However, as no opinion was obtained that addressed the combined effect of the Veteran's service-connected conditions, the AOJ should obtain an addendum opinion to specifically address such matter.  Stegall, supra.

As remand is otherwise required, the Veteran should be afforded another opportunity to return an appropriately completed Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  In this regard, he is advised that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete in full a VA Form 21-8940.

2.  Forward the record to an appropriate medical professional so as to obtain an opinion addressing the functional effects the Veteran's service-connected disabilities (which include anxiety disorder, diabetes mellitus, prostate cancer residuals, and erectile dysfunction) in combination have on his ability to work, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

The rationale for any opinion offered should be provided.
 
3.  Thereafter, if and only if it is determined that his service-connected disabilities render him unemployable and such do not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), refer the Veteran's claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's TDIU claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


